
	
		II
		111th CONGRESS
		2d Session
		S. 3602
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to direct the
		  Secretary to establish a comprehensive program to control and treat polluted
		  stormwater runoff from federally funded highways and roads, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Treatment of Polluted Stormwater
			 Runoff Act or the STOPS Runoff Act.
		2.Federal-aid highway
			 runoff pollution management program
			(a)In
			 generalChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
				
					330.Federal-aid
				highway runoff pollution management program
						(a)EstablishmentThe
				Secretary shall establish a Federal-aid highway runoff pollution management
				program to ensure that covered projects are constructed in accordance with
				minimum standards designed to protect surface and ground water quality.
						(b)Project
				approvalThe Secretary may approve a covered project of a State
				under section 106 only if the State provides assurances satisfactory to the
				Secretary that the State will construct the project in accordance with the
				minimum standards described in subsection (c).
						(c)Minimum
				standardsThe following minimum standards shall apply to the
				construction of covered projects to maintain or restore, to the maximum extent
				technically feasible, the predevelopment hydrology of the project site with
				regard to the temperature, rate, chemical composition, volume and duration of
				flow:
							(1)Avoid and minimize
				alteration of natural features and hydrology and maximize use of pollution
				source control measures that utilize existing terrain and natural features and
				reduce chemical introduction to reduce creation of pollution on the project
				site.
							(2)Maximize capture
				of highway runoff pollution on the project site through pretreatment and
				treatment, including environmental site design techniques and other control
				measures that promote evapotransporation and infiltration.
							(3)Prevent any
				remaining highway runoff pollution not addressed under paragraphs (1) and (2)
				to the maximum extent practicable by implementing one or more of the following
				control measures selected through a watershed-based environmental management or
				equivalent approach:
								(A)Pretreatment and
				treatment of runoff with appropriate control measures on the project
				site.
								(B)Discharge of
				highway runoff pollution directly to an off-site control measure under the
				control of the State with documented capacity to provide functionally and
				quantitatively equivalent management of runoff pollution to that required to
				achieve the minimum standards of this subsection for the design life of the
				project.
								(C)If the control
				measures in subparagraphs (A) and (B) are found impracticable based on site
				conditions or other appropriate factors, and an appropriate off-site runoff
				pollution mitigation program is in place, contribution to a mitigation program
				that will produce functionally and quantitatively equivalent management of
				runoff pollution to that required to achieve the minimum standards. Under this
				subparagraph, priority shall be given to off-site control measures that address
				the impacts of runoff pollution to waterways that are listed as impaired in the
				same or adjacent 8-digit Hydrologic Unit Code as the project site.
								(d)Guidance
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, with the concurrence of the Administrator of the
				Environmental Protection Agency, shall publish guidance to assist States in
				complying with the requirements of this section.
							(2)Contents of
				guidanceThe guidance shall include guidelines for the
				establishment of State processes and programs that will be used to assist in
				managing highway runoff pollution from covered projects in accordance with the
				minimum standards described in subsection (c), including—
								(A)guidance to help
				States integrate the planning, selection, design, and long-term operation and
				maintenance of control measures consistent with the minimum standards in the
				overall project planning process;
								(B)creation of a
				watershed-based environmental management approach to assist projects in
				achieving consistency with the minimum standards;
								(C)guidelines for the
				development and utilization of off-site runoff pollution mitigation programs to
				achieve compliance with the minimum standards; and
								(D)provisions for
				State inspection, monitoring, and reporting to document State compliance and
				project consistency with this section.
								(e)Limitation on
				statutory constructionNothing in this section shall be construed
				to affect the applicability of any provision of Federal, State, or local law
				that is more stringent than the requirements of this section.
						(f)ReportingThe
				Secretary shall require each State to report annually to the Secretary on the
				highway runoff pollution reductions achieved for covered projects carried out
				by the State after the date of enactment of this section.
						(g)DefinitionsIn
				this section, the following definitions apply:
							(1)Control
				measureThe term control measure means a program,
				structural or nonstructural management practice, operational procedure, or
				policy on or off the project site that is intended to control, reduce, or
				prevent highway runoff pollution.
							(2)Covered
				projectThe term covered project means a project
				carried out under this title for—
								(A)construction of a
				new highway or associated facility;
								(B)construction of a
				Federal-aid highway runoff control measure retrofit; or
								(C)construction of a significant Federal-aid
				highway improvement.
								(3)Federal-aid
				highway runoff control measure retrofitThe term
				Federal-aid highway runoff control measure retrofit means the
				installation or modification of a control measure for highway runoff pollution
				serving a Federal-aid highway or associated facility originally constructed
				before the date of enactment of this section.
							(4)Highway runoff
				pollutionThe term highway runoff pollution means
				in relation to a Federal-aid highway, associated facility, or control measure
				retrofit projects one or more of the following—
								(A)a discharge of
				sediment, metals, bacteria, chemicals, nutrients, or oil and grease in runoff;
				or
								(B)a discharge of
				peak flow rate, water temperature, and volume of runoff that exceeds
				predevelopment amounts generated from a Federal-aid highway, associated
				facility, or control measure retrofit project that violates the water quality
				standards of the receiving water set by the Federal Water Pollution Control Act
				(33 U.S.C. 125 et seq.) and related State programs.
								(5)Significant
				Federal-aid highway improvementThe term significant
				Federal-aid highway improvement means the rehabilitation,
				reconstruction, reconfiguration, renovation, or major resurfacing of an
				existing Federal-aid highway or associated facility that disturbs 5 or more
				acres of land.
							(6)Watershed-based
				environmental management approachThe term watershed-based
				environmental management approach means an approach under which—
								(A)the selection of
				solutions that prevent or minimize the environmental impact of an individual
				project is made within the broader context of the environmental protection and
				restoration goals of any watershed that drains the project site, rather than
				selecting solutions solely based on site level considerations; and
								(B)priority
				consideration is given to—
									(i)protection of
				drinking water supplies;
									(ii)protection and
				restoration of waterways listed by a State as impaired in accordance with
				section 303(d) of the Federal Water Pollution Control Act (33 U.S.C.
				1313(d));
									(iii)preservation of
				aquatic ecosystems and fisheries; and
									(iv)cost-effective
				expenditure of Federal
				funds.
									.
			(b)Effective
			 dateThe provisions of this legislation will be effective and
			 applicable to construction of Federal-Aid Highway projects as defined in
			 subsection (g)(2) 1 year after enactment.
			(c)Clerical
			 amendmentThe analysis for chapter 3 is amended by adding at the
			 end the following:
				
					
						330. Federal-aid highway runoff pollution management
				program.
					
					.
			
